





--------------------------------------------------------------------------------



Exhibit 10.1 Weyerhaeuser Company Annual Incentive Plan




Annual Incentive Plan
for Salaried Employees
(Amended and Restated Effective January 1, 2013)


This document contains the terms of the Weyerhaeuser Company Annual Incentive
Plan for Salaried Employees (the “Plan”). The Plan is effective January 1, 2013.


Purpose and Plan Objectives
The purpose of the Plan is to align rewards with the Company's vision and
strategies, and motivate Participants to achieve top performance in the
industry. Participants are eligible to receive incentive awards based on their
performance and the performance of their Organization.
The Plan is designed to accomplish the following objectives:
•
motivate Participants to achieve Company and business objectives;

•
provide a competitive range of performance and payout opportunities;

•
attract, retain and motivate Participants by providing opportunities to earn
better-than-competitive total pay for better-than-competitive performance
results;

•
align the interests of Participants to promote the Company's philosophy of
managing each business independently to achieve top quartile performance and
cost of capital returns; and

•
ensure strong linkage of pay to performance.

Definitions
(a)
“Award Year” is each calendar year for which a Participant may earn a Bonus
Award.

(b)
“Base Salary” is a Participant's annual rate of pay measured as of December 31
of each Award Year, excluding all other pay elements (such as bonus payments and
relocation allowances). For a Participant who becomes ineligible for the Plan
during the Award Year and is eligible for a pro-rated Bonus Award pursuant to
the criteria specified below, Base Salary is the Participant's annual rate of
pay measured as of the last day he or she was eligible for the Plan.

(c)
“Bonus Award” is the amount of bonus granted to a Participant for each Award
Year as determined under the terms of the Plan.

(d)
“Business Group” means a business that separately earns revenues and incurs
expenses that regularly is reviewed by and subject to different performance
standards by the Chief Executive Officer or executive officers of the Company,
such as Timberlands, Cellulose Fibers, or Wood Products, including the Employees
assigned to each Business Group, Embedded Staff supporting each Business Group
and the member of the Senior Management Team to whom the Business Group reports
directly.

(e)
“Company” is Weyerhaeuser Company and any of its subsidiaries that adopt the
Plan with the approval of the Compensation Committee. Exhibit A is a list of the
adopting companies as of the Plan's effective date.


1

--------------------------------------------------------------------------------




(f)
“Compensation Committee” is the Compensation Committee of the Board of Directors
of Weyerhaeuser Company.

(g)
“Corporate Group” means any Organization that is not part of a Business Group
and any member of the Senior Management Team to whom such an Organization
reports directly.

(h)
“Disability” is a medical condition for which a Participant is entitled to
Company-paid disability benefits and as a result of which a Participant is
required to terminate his or her employment.

(i)
“Embedded Staff” means any Employee who is a member of a corporate staff or
corporate support function Organization, but who (1) works at a Business Group
facility or (2) is located outside a Business Group facility, but spends a
majority of his or her time in support of one Business Group.

(j)
“Employee” is any person who is classified by the Company as actively employed
by the Company, including any such person on leave with pay or suspended (unless
such suspension arises from a disciplinary matter due to attendance, misconduct
or performance) and who is compensated on a salaried basis (exempt or
non-exempt) as reflected on the Company's payroll records.

(k)
“Financial Funding Curves” means the financial performance levels established at
the beginning of each Award Year by the Compensation Committee for each Business
Group, which performance levels will be required for threshold, target and
maximum funding of the financial target weighting portion of the Plan for an
Award Year.

(l)
“Funds From Operations” means earnings before interest and taxes; less 1031
exchanges and gains on large asset sales; plus depletion, depreciation and
amortization; plus the net book value of cash from sales of land; less
fertilizer spending

(m)
“Funding Multiples” means a numeric factor, based on a performance schedule
approved by the Compensation Committee, which is multiplied by the aggregate
target bonus amounts at each level on the Financial Funding Curves and the
Performance Scorecard Funding Curves to determine Bonus Awards.

(n)
“Organization” is a corporate support function group or a discrete support
function included in the Corporate Group.

(o)
“Participant” is any Employee who is eligible for the Plan pursuant to the terms
of the “Eligibility” section below.

(p)
“Performance Scorecard Funding Curves” means the performance scorecard metrics
established at the beginning of each Award Year by the Compensation Committee
for each Business Group, which metrics will be used to measure the “Below,”
“Achieves” and “Exceeds” performance of each Business Group during an Award Year
for the performance scorecard weighting portion of the Plan.

(q)
“Plan” has the meaning given in the introduction above.

(r)
“Retirement” is, with respect to a Participant, his or her “Normal Retirement”
or “Early Retirement” as defined in the Weyerhaeuser Company Retirement Plan for
Salaried Employees, as amended from time to time.

(s)
“RONA” is Weyerhaeuser Company's or the Business Group's return on net assets
for the Award Year as determined in the sole discretion of the Chief Financial
Officer of Weyerhaeuser Company. For purposes of calculating RONA, earnings and
net assets of Weyerhaeuser Real Estate Company and its subsidiaries are excluded
and amounts required to pay any Bonus Award under this Plan, pension charges and
incremental corporate allocations are included.

Eligibility
Subject to the terms and conditions of the Plan, each Employee is eligible to
participate in the Plan except as follows:

2

--------------------------------------------------------------------------------






(a)
an Employee who is classified by the Company as a temporary employee;

(b)
a person who is reclassified by a court, governmental agency or the Company as a
common law Employee; or

(c)
an Employee who is eligible for another short-term incentive plan offered by
Weyerhaeuser Company or any of its subsidiaries, including, but not limited to,
a sales incentive plan, an incentive plan maintained by Weyerhaeuser Real Estate
Company or Weyerhaeuser Asset Management LLC, or any other similar cash bonus
plan.

The Plan Administrator may designate in its sole discretion any other Employee
of the Company or any other person as eligible to participate in the Plan.
Target Bonus Percentage and Amount
The Company assigns each Employee position within the Company a target bonus
percentage for each Award Year expressed as a percentage of Base Salary. The
target bonus percentage is fixed for each Participant as of December 31 of each
Award Year, without regard to any position changes during the Award Year, except
as approved by the Plan Administrator.
A Participant's target bonus amount for the Award Year is calculated by
multiplying his or her target bonus percentage by his or her Base Salary.
Overtime paid during the year to a Participant who is a non-exempt salaried
Employee will be added to his or her Base Salary for purposes of calculating his
or her target bonus amount.
The target bonus amount for new a Participant during the Award Year will be
prorated on a time-in-eligible position basis. The target bonus amount for a
Participant who terminates his or her employment during the Award Year will be
calculated on a time-in-eligible position basis, but only if such termination is
for any of the following reasons as classified by the Company: death,
Disability, facility closure, health reasons, reduction in force, sale of
facility and Retirement. A Participant whose employment terminates during the
Award Year for any other reason will be ineligible for a Bonus Award.
Funding, Allocation and Individual Bonus Awards
Financial Performance - No later than 90 days following the beginning of each
Award Year, the Compensation Committee will establish an annual funding schedule
for each Business Group substantially in the form of Exhibit B, which will
consist of the Financial Funding Curves performance levels for threshold, target
and maximum funding of the financial target weighting portion of the Plan. The
Financial Funding Curves performance measures may be based on the Business
Group's RONA, Funds From Operations, or other objective business measure
established by the Compensation Committee. The factors considered by the
Compensation Committee in setting the required Financial Funding Curves
performance levels may include, without limitation, dividend requirements,
interest, cost of equity capital, and relative performance compared to
appropriate peer groups.
Performance Scorecard Metrics - No later than 90 days following the beginning of
each Award Year, the Compensation Committee will approve the Performance
Scorecard Funding Curves to be used to measure the “Below,” “Achieves” and
“Exceeds” performance of each Business Group during an Award Year for the
performance scorecard weighting portion of the Plan. The performance scorecard
metrics will include auditable metrics, such as relative competitive
performance, cash generation and strategic initiatives.

3

--------------------------------------------------------------------------------




Funding Multiples - No later than 90 days following the beginning of each Award
Year, the Compensation Committee will approve the Funding Multiple that will be
applied for each performance level on the RONA Funding Curve and the Performance
Scorecard Funding Curves. For example, the Funding Multiples for an Award Year
may be represented in a schedule as follows:
•
Threshold             0.2x

•
Target                 1.0x

•
Maximum            2.0x

Business Group Funding Amount - The total funding amount for Bonus Awards for
each Award Year will be calculated separately for each Business Group at the end
of each Award Year partly based on the RONA achieved by the Business Group at
the end of the Award Year multiplied by the appropriate Funding Multiple
approved for the Financial Funding Curve and partly based on the assessment of
the performance of the Business Group against its performance scorecard metrics
for the Award Year, multiplied by the appropriate Funding Multiple approved for
the Performance Scorecard Funding Curves. The performance of the Business Group
against its performance scorecard metrics will be determined by the Chief
Executive Officer of the Company and other designated members of Senior
Management. No later than 90 days following the beginning of each Award Year,
the Compensation Committee will approve the weighting for the RONA factor and
the performance scorecard factor that will be used in calculating the funding
amount. The total funding amount for the Business Group will be the Business
Group Funding Amount multiplied by the aggregate target bonus amounts of all
Participants in the Business Group. See Exhibit B for an example of the
calculation.
Corporate Group Funding Amount -The total funding amount for Bonus Awards for
each Award Year will be calculated for the Corporate Group at the end of each
Award year by determining the aggregate of the funding amount for each Business
Group that represents the amount of the Corporate Group Bonus Awards allocated
to the Business Group as part of the financial calculation multiplied by the
appropriate Funding Multiple, plus the aggregate of the funding amounts earned
by Weyerhaeuser Real Estate Company (“WRECO”) and its subsidiaries under the
WRECO Annual Incentive Plan that represents the portion of the funding amount of
the Staff Group Bonus Awards allocated to each of WRECO and its subsidiaries as
part of the award determination multiplied by the aggregate WRECO funding
multiple.


Allocation of Total Corporate Group Funding Amount - The total Corporate Group
funding amount for the Award Year will be allocated among the Organizations
within the Corporate Group based on the ratio that the aggregate of the target
bonus amounts of the Participants who are members of each such Organization
multiplied by the Funding Multiple has to the total Corporate Group funding.
Funding Amounts for Certain Executive Officers - Bonus Awards for the CEO will
be based partly on RONA results of the total Company and partly based on
performance against performance scorecard metrics approved by the Compensation
Committee. Bonus Awards for any executive officer to whom other executive
officers report or who does not have either a Business Group or Corporate Group
Organization reporting directly to him or her will be determined based on the
weighted average of the separate Business Group Funding Amounts of the Business
Groups that report indirectly to him or her as determined by the Compensation
Committee. No later than 90 days following the beginning of each Award Year, the
Compensation Committee will approve the factors that will be used in calculating
the funding amounts for the CEO and such other executive officer.
Change of Business Group or Organization - Any Participant who transferred from
one Business Group or Organization to another Business Group or Organization
during the Award Year will be included in the Business Group or Organization to
which the Participant is assigned as of the December 31 of the Award Year,
except as approved by the Plan Administrator.

4

--------------------------------------------------------------------------------






Individual Bonus Awards - Each senior officer of each Business Group or
Organization will recommend a Bonus Award, if any, for each Participant in the
Business Group or Organization; provided that recommendations for Bonus Awards
for Embedded Staff will be determined by the senior officer in the respective
corporate function Organization in consultation with the senior officer in the
respective Business Group of the Embedded Staff Employee. The maximum Bonus
Award that may be recommended for any Participant with respect to the Award year
is three times the Participant's target bonus amount. In addition, the sum of
the recommended individual Bonus Awards within the Business Group or
Organization may not exceed the Business Group or Organization's allocated
funding amount. The Participant's recommended Bonus Award may be based on the
individual performance, plant or department performance, or other relevant
factors determined by the senior officer in his or her sole discretion.
Approval of Awards
The Compensation Committee will approve all Bonus Awards for each executive
officer and the funding amount for each Business Group and Organization. In
approving any Bonus Award, the Compensation Committee reserves the right to
increase or decrease the recommended Bonus Award for performance or any other
reason.
Timing of payments and approvals
Payments of Bonus Awards will be made as soon as administratively reasonable
after the last day of each Award Year, but in no event later than the
immediately next March 15. Some Participants may be eligible to defer Bonus
Award payments. The availability and terms and conditions of any such deferral
are determined by the Weyerhaeuser Company Comprehensive Incentive Compensation
Plan.
All payments of Bonus Awards will be made in cash and subject to appropriate tax
and other required withholding and reporting. Bonus Award payments will be
managed, processed and tracked by the Corporate Compensation Department.
Right to amend or terminate
Weyerhaeuser Company reserves the right to amend or terminate the Plan at any
time without prior notice to any Participant.
Continuation rights
No Participant or his or her legal representatives, beneficiaries or heirs will
have any right or interest in the Plan or in its continuance, or in the
Participant's continued participation in the Plan.
Plan administration
Except to the extent expressly provided herein, administration of the Plan is
the responsibility of the Senior Vice President, Human Resources of Weyerhaeuser
Company. To the extent necessary to carry out such administration, the Senior
Vice President, Human Resources of Weyerhaeuser Company has the power and
authority to construe and interpret the provisions of the Plan, and to adopt,
amend and rescind Plan rules.



5

--------------------------------------------------------------------------------






Miscellaneous
The Plan will constitute a “Participating Plan” under the Weyerhaeuser Company
Comprehensive Incentive Compensation Plan, and, accordingly, any Bonus Award
payments will be treated as an award under the Weyerhaeuser Company
Comprehensive Incentive Compensation Plan. Moreover, Bonus Award payments will
be treated as compensation for purposes of other benefits maintained by the
Company only to the extent provided under the terms of the governing documents
for such other benefits.
Nothing in the Plan will be construed to limit the right of the Company to
establish, alter or terminate any other forms of incentives or other
compensation or benefits.
The existence of the Plan does not extend to any Participant a right to
continued employment with the Company.
Any Bonus Award paid under the Plan is an unfunded obligation of the Company.
The Company is not required to segregate any monies from its general funds, to
create any trust or to make any special deposits with respect to this
obligation. The creation or maintenance of any account with the Company's
general funds with respect to the Plan shall not create or constitute a trust or
create any vested interest in any Participant or his or her beneficiary or
creditors in any assets of the Company. No right or interest conferred on any
Participant pursuant to the Plan shall be assignable or transferable, either by
voluntary or involuntary act or by operation of law.
Regardless of the location of any Participant or Employee, the Plan will be
governed by the laws of the State of Washington, other than its conflict of laws
principles.



6